     0:18-cv-03278-SAL-SVH     Date Filed 09/14/20   Entry Number 51   Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

    Rollins Ranches LLC and British       )      C/A No.: 0:18-3278-SAL-SVH
    Gundogs, LLC,                         )
                                          )
                      Plaintiffs,         )
                                          )
         vs.                              )                 ORDER
                                          )
    Rachael Watson,                       )
                                          )
                      Defendant.          )
                                          )



        As has been previously recounted by the court, default was entered

against Defendant 1 in this case on April 23, 2019, and the court provided

Plaintiffs with a 90-day discovery window to determine their damages,

commencing June 20, 2019. [ECF Nos. 14, 17]. Discovery since then has been

ongoing, contentious, and seemingly unproductive.

        This matter comes before the court on the declaration submitted by

Plaintiffs in response to the court’s order issued August 20, 2020, directing

Plaintiffs to detail the specific discovery they have and have not received from

Defendant. [See ECF Nos. 48, 50, 50-1]. Plaintiffs declare they have not

received the following requested discovery from Defendant: (1) the Tibea



1Defendant has informed the court that her legal name is not Rachael Watson,
but Rachael Corbett. The court directs the Clerk’s Office to change the caption
to reflect the defendant as “Rachael Watson aka Rachael Corbett.” [See, e.g.,
ECF No. 46 at 2].
  0:18-cv-03278-SAL-SVH      Date Filed 09/14/20   Entry Number 51   Page 2 of 2




Gundogs contact lists, (2) access to the Tibea Gundogs and Plaintiff’s personal

Facebook and other social media pages, (3) telephone account statements since

2017, (4) certain 2020 bank statements and cancelled checks, and (5) access to

certain emails since 2017. [ECF No. 50-1 at 4–7].

       Defendant is to produce responsive materials to these requests no later

than September 30, 2020. As has been previously and repeatedly emphasized

by the court, Defendant is again warned the court will sanction her for failure

to comply with the court’s order. [See ECF Nos. 39, 48]. More specifically,

Defendant is warned that her failure to timely produce responsive materials

to Plaintiffs’ discovery requests will result in a recommendation for entry of

default judgment against Defendant, with damages owed by Defendant based

on evidence in Plaintiffs’ possession and all reasonable inferences drawn from

that evidence in Plaintiffs’ favor.

      Plaintiffs are directed to submit to the court no later than October 7,

2020, a status report on Defendant’s production of responsive records and on

the filing of Plaintiffs’ motion for default judgment.

      IT IS SO ORDERED.



September 14, 2020                          Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
